United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Landover Hills, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1185
Issued: February 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2012 appellant filed a timely appeal from a March 28, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his claim for compensation.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury to his ankles and feet in the performance of duty.
FACTUAL HISTORY
On January 23, 2012 appellant, then a 54-year-old letter carrier, filed an occupational
disease claim alleging ankle tenosynovitis and Achilles tendinitis as a result of 33 years of
walking on cement and up and down steps.

1

5 U.S.C. § 8101 et seq.

By letter dated February 9, 2012, OWCP informed appellant that further information
must be submitted in support of his claim.
Appellant submitted a November 9, 2011 note from Dr. Phillip Omohundro, a Boardcertified orthopedic surgeon, who diagnosed posterior tibial tendinitis, flat foot and osteoarthritis
of the ankle. Dr. Omohundro noted that appellant was out of work from November 14 through
December 1, 2011. In a December 30, 2011 note, he advised that appellant was out of work
from November 14, 2011 through January 13, 2012.
In a November 5, 2011 note, Dr. John Bedeau, a gastroenterologist, stated that appellant
was to be excused from work due to the complaints of pain in his feet and swollen joints and
ankles. He advised appellant to rest for about one week and to return on November 14, 2011. In
a December 21, 2011 form, Dr. Bedeau noted that he treated appellant on several occasions for
joint pain and/or swelling; the first symptoms of which appeared on November 15, 2007.
Dr. Bedeau listed diagnoses of posterior tibial tendinitis, osteoarthritis in the ankle and flat feet.
He also checked the box indicating that these conditions arose out of appellant’s employment.
In form reports signed on January 13 and 30 and February 21, 2012, Dr. Allen Huffman,
a chiropractor, diagnosed appellant with ankle tenosynovitis/Achilles tendinitis. He noted that
appellant was totally disabled and that his symptoms were the result of his work as a letter
carrier. In a January 25, 2012 note, Dr. Huffman, a chiropractor, indicated that appellant was
totally disabled and unable to perform his duties for the employing establishment. He submitted
disability certificates.
By decision dated March 28, 2012, OWCP denied appellant’s claim. It found that the
medical evidence was not sufficient to establish causal relation.
LEGAL PRECEDENT
An employee seeking compensation under FECA2 has the burden of establishing the
essential elements of his claim by the weight of the reliable, probative and substantial evidence,3
including that he is an “employee” within the meaning of FECA4 and that he filed his claim
within the applicable time limitation.5 The employee must also establish that he sustained an
injury in the performance of duty as alleged and that his disability for work, if any, was causally
related to the employment injury.6 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.7
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951).
See also 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954); see 5 U.S.C. § 8122.

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

2

To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue9 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,10 must be one of reasonable medical certainty,11
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.12
ANALYSIS
OWCP determined that appellant did not establish that he sustained an injury causally
related to the accepted employment factors.
The Board finds that the medical reports are not sufficient to establish appellant’s claim.
Dr. Omohundro noted that appellant had posterior tibial tendinitis, flat foot and osteoarthritis of
the ankle and that he was disabled for work; however, he never addressed whether appellant’s
condition was causally related to his federal employment. Dr. Bedeau diagnosed posterior tibial
tendinitis, osteoarthritis in the ankle and flat feet. Similarly, he did not provide any rationalized
medical opinion explaining causal relation; he merely checked a box on a form indicating that he
believed that appellant’s injury arose out of his employment.13
The Board finds that the reports of appellant’s chiropractor, Dr. Huffman, are of no
probative medical value. Section 8102(2) of FECA provides that the term “physician” includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.14 A chiropractor cannot be considered a physician under FECA unless it is established

8

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

Mary J. Briggs, 37 ECAB 578 (1986).

10

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

11

See Morris Scanlon, 11 ECAB 384, 385 (1960).

12

See William E. Enright, 31 ECAB 426, 430 (1980).

13

See Cecelia M. Corley, 56 ECAB 662 (2005).

14

5 U.S.C. § 8101(2); see also Michelle Salazar, 54 ECAB 523 (2003).

3

that there is a subluxation as demonstrated by x-ray evidence.15 As Dr. Huffman did not
diagnose a subluxation as demonstrated by x-ray, he is not considered a physician under FECA
and his reports are of no probative medical value.16
Accordingly, the Board finds that appellant failed to establish that he sustained a foot
condition causally related to his employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an injury to his ankles and feet in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 28, 2012 is affirmed.
Issued: February 14, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
15

OWCP’s regulations at 20 C.F.R. § 10.5(bb), defines subluxation to mean an incomplete dislocation, offcentering, misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See
Mary A. Ceglia, 55 ECAB 626 (2004).
16

Isabelle Mitchell, 55 ECAB 623 (2004).

4

